Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8 Nos. 333-151155) of our reports dated February25, 2010, with respect to the consolidated financial statements and schedule of Cheniere Energy Partners, L.P. and subsidiaries, and the effectiveness of internal control over financial reporting of Cheniere Energy Partners, L.P. and subsidiaries, included in this Annual Report (Form 10-K) for the year ended December 31, /s/ERNST & YOUNG LLP ERNST& YOUNG LLP Houston,
